(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de la parte apelada para que se desestime el re-curso por frívolo, examinados los alegatos de ambas partes, y resul-tando qne el récord taquigráfico de la vista ante la corte de distrito, *976presentado por la parte promovente, aun cuando está certificado por el taquígrafo-repórter no aparece que baya sido aprobado por el juez sentenciador, condición necesaria para que pueda ser aeeptado y con-siderado por esta Corte Suprema como un documento auténtico:
PoR TANTO, no estando esta corte en condiciones de poder dicta-minar sobre la alegada frivolidad del recurso, se declara por ahora sin lugar la moción de desestimación.
El Juez Asociado Sr. Córdova Dávila no-intervino.